OPINION — AG — QUESTION (1): "IN 69 O.S. 1961 324 [69-324] VIOLATED BY A BOARD OF COUNTY COMMISSIONERS PURCHASING GRAVEL FROM THE HUSBAND OF AN EMPLOYEE OF THE BOARD OF COUNTY COMMISSIONERS (CONFLICT OF INTEREST)?" — NEGATIVE; QUESTION (2): "DOES THE ABOVE STATUTE OR ANY OTHER PERTINENT STATUTE PROHIBIT THE BOARD OF COUNTY COMMISSIONERS FROM PURCHASING GRAVEL FROM A SON OF ONE OF THE COMMISSIONERS, ASSUMING THAT THERE IS NOT A BUSINESS PARTNERSHIP BETWEEN THE SON AND FATHER OR  ANY OF THE OTHER COMMISSIONERS?" — NEGATIVE (W. J. MONROE)